Judgment reversed on the law, and new trial granted, with costs to abide the event. The evidence in the ease did not justify the charge of the court as to the parents’ negligence, and we think the charge upon this subject was prejudicial to the plaintiff. (Lynch v. McNally, 73 N. Y. 347; Muller v. McKesson, Id, 195.) There was also error in making ownership of the dog by the defendants a necessary condition of recovery. Keeping or harboring the dog is sufficient. Kelly, P. J., Rich, Jaycox, Manning and Young, JJ., concur.